IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN THE INTEREST OF: A.L.                 : No. 177 WAL 2019
                                         :
                                         :
PETITION OF: A.G., NATURAL MOTHER        : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court

IN THE INTEREST OF: M.G.                 : No. 178 WAL 2019
                                         :
                                         :
PETITION OF: A.G., NATURAL MOTHER        : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of July, 2019, the Petition for Allowance of Appeal is

DENIED.